                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-467-FDW-DCK

 WINESTORE HOLDINGS, LLC,                           )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )      ORDER
                                                    )
 JUSTIN VINEYARDS & WINERY, LLC                     )
 and THE WONDERFUL COMPANY,                         )
 LLC,                                               )
                                                    )
                   Defendants.                      )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 10) filed by J. Douglas Grimes, concerning Michael M.

Vasseghi on October 2, 2018. Michael M. Vasseghi seeks to appear as counsel pro hac vice for

Defendants Justin Vineyards & Winery LLC and The Wonderful Company LLC. Upon review

and consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 10) is GRANTED. Michael M.

Vasseghi is hereby admitted pro hac vice to represent Defendants Justin Vineyards & Winery LLC

and The Wonderful Company LLC.

         SO ORDERED.


                                        Signed: October 2, 2018
